Case 4:20-mj-00480-N/A-MSA Document 1 Filed 07/29/20 Page 1 of 1

CRIMINAL COMPLAINT

 

 

 

(Electronically Submitted)
: . . DISTRICT of ARIZONA
United States District Court "
United States of America. DOCKET NO.
¥.
Efren Sanchez-Carillo ee
YOB: 1972; Citizen of Mexico MAGISTRATE'S CASENO:

 

 

 

 

Geet e.g age ee
Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 28, 2020, at or near Douglas, in the District of Arizona, Efren Sanchez-Carillo, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through San Ysidro, California on July 10, 2020, and without obtaining the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto;
in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(1),
a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Efren Sanchez-Carillo is a citizen of Mexico. On July 10, 2020, Efren Sanchez-Carillo was lawfully denied
admission, excluded, deported and removed from the United States through San Ysidro, California, On July 28,
2020, agents found Efren Sanchez-Carillo in the United States at or near Douglas, Arizona, without the proper
immigration documents. Efren Sanchez-Carillo did not obtain the express consent of the Attorney General or the
Secretary of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
LMG2/ANS ‘ OFFICIAL TITLE
AUTHORIZED AUSA /s/Liza “reel uly) Se Donal Agent
. Andrew J. Carpenter
a

 

ao ——
Sworn by telephone _ x

SIGNATURE OF ee DATE
“ July 29, 2020

See Federal roles of Criminal Procedure Rukes 3, 4.1, snd 54

 

 

 

 

 
